Citation Nr: 1022015	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  98-16 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
including as secondary to peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to January 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Los 
Angeles, California, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  That rating 
decision, in pertinent part, denied the Veteran's claim for 
service connection for an anxiety disorder secondary to 
peptic ulcer disease.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2008; a 
transcript of that hearing is of record.  

In a March 2009 decision, the Board denied the Veteran's 
claim of entitlement to service connection for anxiety 
disorder secondary to peptic ulcer disease, and the Veteran 
appealed the matter to the United States Court of Appeals for 
Veterans Claims (CAVC or Court).

By order of August 2009, the CAVC granted a joint motion to 
vacate that part of the Board's March 2009 decision that 
addressed the issue of entitlement to service connection for 
anxiety disorder secondary to peptic ulcer disease, and 
remand the matter to the Board for further development and 
adjudication.  

Pursuant to the joint motion, the Board expanded the issue on 
appeal to entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, including as secondary 
to peptic ulcer disease.  In December 2009, the Board 
remanded the case in order for the Veteran to be scheduled 
for a hearing on the expanded issue.  The Veteran testified 
at a videoconference hearing before the undersigned VLJ in 
April 2010; a transcript of that hearing is of record.

The Board notes that at the time of the March 2009 decision, 
the Board remanded the issues of service connection for a 
back disorder and acid reflux disease, including as secondary 
to peptic ulcer disease.  These matters remain under 
development and are not currently before the Board for 
further review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran contends that he has an acquired psychiatric 
disorder, variously diagnosed, that is attributable to 
service or to his service connected peptic ulcer disease.  He 
has been diagnosed as having mood disorder, not otherwise 
specified, and psychosis, not otherwise specified, in 
September 2001; panic disorder, somatoform disorder, and 
dysthymia, in November 2001; and probable panic disorder in 
May 2002.  PTSD was noted in July 2006.  The Board notes that 
the chief stressor cited in that VA outpatient record, the 
Veteran having been very close by when his friend was killed 
by a grenade in Korea, is not consistent with the Veteran's 
testimony before the undersigned; at his hearing, the Veteran 
reported that his friend served with a different unit, and 
that he heard about his friend's death some time later.  

The Veteran served in the Korean conflict in a combat 
engineering unit.  He should be given another opportunity to 
provide details of his claimed stressors.  If he provides 
details that appear capable of verification, such 
verification should be undertaken.

The Veteran has not been provided with a VA psychiatric 
examination to determine the nature and etiology of his 
psychiatric condition.  While the record does not yet contain 
sufficient evidence to verify the Veteran's claimed 
stressors, given that the issue includes service connection 
for an acquired psychiatric disorder, including as secondary 
to service connected peptic ulcer disease, the Board believes 
that the Veteran is entitled to a VA examination.  38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Finally, in his April 2010 hearing testimony, the Veteran 
stated that he has been receiving disability benefits from 
the Social Security Administration (SSA) since the 1990s.  
Such records are not on file and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain from the SSA the 
records pertinent to the Veteran's claim 
and/or award of SSA disability benefits.  
If such records are unavailable a notation 
to that effect should be made in the 
claims file.

2.  Provide the opportunity for the 
Veteran to present additional details 
regarding his claimed stressors, to 
include the names, dates and places of 
each event that he has claimed as a 
stressor.  Consider whether all the 
provided information is sufficient to 
submit to the appropriate service 
department for verification.  If the 
information is not sufficient, it must be 
explained to the Veteran and documented in 
the claims file why submission for 
verification is not warranted.

3.  The Veteran should be afforded a VA 
psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
psychiatric disorder(s).  The Veteran's 
claims file must be made available to the 
examiner, and the examiner must review the 
entire claims file in conjunction with the 
examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis (or diagnoses) corresponding to 
the claimed disorder.  For each diagnosis 
other than PTSD, the examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder: 
(1) is etiologically related to the 
Veteran's period of active service, or (2) 
was caused or permanently worsened beyond 
natural progression due to the service-
connected peptic ulcer disease.

If, and only if, the RO has made a formal 
finding that there is a corroborated in-
service stressor in this case, the 
examiner should also provide an opinion as 
to whether it is at least as likely as not 
that the diagnosis of PTSD is predicated 
on this stressor.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the 
Veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD, including as 
secondary to peptic ulcer disease.  If 
this claim remains denied, the Veteran and 
his representative should be furnished a 
SSOC and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


